Citation Nr: 9908940	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.
This appeal arises from a decision by the Sioux Falls, South 
Dakota, Department of Veterans Affairs (VA) Regional Office 
(RO).    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected disabilities include 
spinal stenosis, status post herniated intervertebral disc 
with laminectomy, rated 60 percent disabling; residuals 
fracture cervical spine C5, C6, C7 with myositis of the 
shoulder girdle muscles, rated 30 percent disabling; 
hemorrhoids rated as 10 percent disabling and vague facial 
scars and headaches, each rated as noncompensably disabling.  
The combined rating for all of the veteran's disabilities is 
80 percent.  

3.  The veteran was born in 1934.  He has a master's degree.  
He retired in January 1996 after 38 years of employment with 
the VA.

4.  Service-connected disabilities effectively preclude the 
veteran from obtaining and retaining gainful employment.


CONCLUSION OF LAW

The veteran is unemployable solely as a result of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.340, 
3.341, 3.400, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, he has presented a claim which 
is plausible, and all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107.


Factual Background

At the time the veteran submitted a claim for a total rating 
based on individual unemployability in May 1996, his service-
connected disabilities were herniated intervertebral disc 
with laminectomy L5-S1, evaluated as 60 percent disabling; 
residuals fracture cervical spine C5, C6, C7 with myositis of 
the shoulder girdle muscles, evaluated as 30 percent 
disabling; hemorrhoids, vague facial scars and headaches, 
each evaluated as noncompensably disabling.  

A VA computerized tomography (CT) scan dated in July 1996 
noted thecal sac measurements compatible with central spinal 
canal stenosis, as well as mild left neural foraminal 
stenosis was also noted at L3-L4.  At L4-L5 disc bulging, 
thecal sac reduction compatible with central spinal canal 
stenosis and bilateral bony neural foraminal stenosis, and 
vacuum disc formation were observed.  Bilateral bony neural 
foraminal stenosis and bilateral bony lateral recess stenosis 
and vacuum disc formation as well as status post right 
hemilaminectomy were noted at L5-S1.  

A nerve conduction study at Park Nicollet Clinic HealthSystem 
Minnesota (Park Nicollet) in March 1996 noted a right ulnar 
motor and sensory neuropathy at the elbow without evidence of 
cervical radiculopathy.  A February 1997 report stated that 
the veteran was very limited.  His problems included right 
ulnar neuropathy (confirmed by electromyogram), chronic low 
back pain, L3-L4 and L4-L5 spinal stenosis, L4-L5 L5-S1 
degenerative disc disease, and chronic cervical spine pain 
with cervical stenosis.  The physician stated that the 
veteran was totally disabled due to his spinal stenosis; he 
could lift only one pound with his right hand and only ten 
with his left.  Low back pain prevented bending.  His 
tolerance for sitting and standing was only 10 to 15 minutes 
for either and he only stood for eight minutes during the 
examination.  He could not walk 200 feet without needing to 
rest.  He required three periods of up to 45 minutes each per 
day to lie down and rest.  He was therefore considered to be 
totally disabled.
During a July 1997 VA orthopedic examination it was reported 
that the veteran was doing two days of volunteer work per 
week at an old folks home reading to senior citizens and 
escorting them to a park.  He complained of constant pain 
aggravated by rainy weather.  He used a rib cage back brace 
and heat treatments at night.  On examination, he walked 
slowly with a slight right limp and wore a corset-type back 
brace, a cervical collar and used a cane.  His flexion was to 
10 degrees, and the remaining motions were severely limited.  
Straight leg raising was positive for pain at 5 degrees left 
and right.  He could not walk on tiptoes and could not 
perform a full squat.  The diagnoses include status post 
right laminectomy and removal of nucleus pulposus at L5-S1 on 
the right in August 1973 for herniated intervertebral disc, 
degenerative arthritis of the lumbosacral spine with central 
spinal stenosis and bilateral neural foraminal stenosis.  
Neck flexion was to 20 degrees, hyperextension was to 15 
degrees, rotation was to 25 degrees right and left, abduction 
was to 10 degrees right, 15 left.  The diagnoses included 
residual degenerative arthritis of the cervical spine and 
status post fracture of the spinous processes at C5, C6 and 
C7.

The examiner opined that the veteran was considered qualified 
for no more than 20 hours per week of sedentary employment, 
not involving standing, lifting, walking or writing and even 
then the work would have to be in a temperature controlled 
environment without exposure to noxious fumes or toxic 
agents.  

During a July 1997 VA neurological examination, the veteran 
walked with an antalgic gait, tilted to one side, carrying a 
cane; but that he was seen walking with a normal gait after 
the examination.  He could turn his head side to side to 
about 70 degrees on either side, complaining of pain.  
Flexion and extension of the neck were about 75 percent of 
normal with complaints of pain.  The right ankle jerk was 
absent.  There was no evidence of sensory loss in the hands.  
There was a variable, inconsistent amount of giving-way 
weakness over the right arm and leg.  The sensory examination 
was normal in the arms and legs.  The examiner noted that a 
CT scan of the veteran's head in December 1996 was normal.  
The examiner did not think the veteran had myositis, 
fibromyalgia or anything else organically wrong with his back 
or neck.  He did not find spinal stenosis or cervical 
spondylosis.  He noted that the X-rays showed mild 
degenerative change, but nothing clinically significant, nor 
anything associated with chronic headaches.  There was no 
evidence of vasculitis.  The report states that there was no 
neurologic diagnosis regarding the upper back and neck except 
for chronic neck pain and chronic headaches.  

Regarding the veteran's hemorrhoids, the report of a VA 
colon-rectal examination (performed by Park Nicollet) dated 
in April 1996 states that anterior hemorrhoids were 
protruding.  The impression was grade II hemorrhoids needing 
attention.  By rating decision dated in December 1996, the 
evaluation for the veteran's hemorrhoids was increased to the 
current 10 percent.  

Service connection was established for facial scars by rating 
decision dated in March 1971.  An April 1996 VA rating 
examination report describes the veteran's head, face and 
neck as normal.  There was no diagnosis regarding scars.  

Service connection was established for headaches by rating 
decision dated in April 1996.  The headaches were evaluated 
as noncompensably disabling because there was no evidence of 
prostrating attacks averaging one every two months.  
Treatment notes dated from October 1997 to January 1998 from 
Park Nicollet are negative for complaints, symptoms or 
findings regarding headaches.  

Analysis 

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities (Schedule) 
prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).

Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may 
not be a factor in evaluating service-connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran service-connected disabilities have been 
described above.  The combined rating for all of the service-
connected disabilities is 80 percent.  Thus, although the 
veteran does not have a 100 percent schedular rating, his 
combined service-connected rating meets the percentage 
criteria of 38 C.F.R. § 4.16(a).  Therefore, it must be 
determined by the Board whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

It is clear that the veteran has significant service- 
connected disabilities, demonstrated by the combined rating 
of 80 percent.  The VA orthopedic examiner has stated that 
the veteran should not work more than 20 hours per week and 
even during those hours his work should be sedentary, not 
involving standing, lifting, walking or writing.  He was 
found to be totally disabled due to spinal stenosis when he 
was examined in February 1997. 

The undersigned has considered the fact that the veteran does 
volunteer work at least two days a week.  However, there is 
no evidence that he must perform his volunteer work in an 
environment as structured as that of a normal job.  There is 
no indication that he spends an entire day volunteering his 
time.  His advanced educational level and his past steady 
employment and high earnings have also been considered.  
However, § 4.16 provides that previous unemployability status 
will be disregarded where the percentages referred to for 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

Given the obvious impact of his disabilities and the 
extensive limitations concerning a proper work environment 
and rest requirements, the Board finds that the veteran is 
unable to secure or follow a substantially gainful 
occupation.  Accordingly, the veteran is entitled to TDIU.  
The benefit of the doubt is resolved in the veteran's favor.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the law and regulations governing the 
criteria for award of monetary benefits.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


